Citation Nr: 1604105	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for polyneuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Des Moines, Iowa. In that decision, the RO denied a claim of service connection for polyneuropathy as a result of exposure to herbicides. 

This claim was remanded by the Board in August 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2013 remand directed that the AOJ attempt to obtain full worker's compensation records for the Veteran as it was unclear whether all such documents were associated with the file. At the time of the January 2014 supplemental statement of the case, no records had been received despite two attempts to obtain the records. An initial reply from the state division of worker's compensation office was negative. However, in March 2014, the Board received a response from the state Workforce Development office containing legal and medical records. Some of the records were copies, but others are new to the file. 

Given the above, the Board finds the AOJ should send the file for an updated opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the September 2013 VA examiner, or send the file to a new examiner if necessary, so that all the evidence of record may be considered. Have the examiner provide an updated opinion based on the new evidence in the file. 

2. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

